Exhibit 10.1

AMENDMENT 2011-1

TO THE

PENSION PLAN FOR EMPLOYEES OF

AMERICAN WATER WORKS COMPANY, INC.

AND ITS DESIGNATED SUBSIDIARIES

Pursuant to the authority reserved to the Board of Directors of American Water
Works Company, Inc. (the “Board”) under Paragraph 56 of the Pension Plan for
Employees of American Water Works Company, Inc. and its Designated Subsidiaries
(the “Plan”) and as permitted under Paragraph 58 of the Plan, the Board hereby
amends the Plan, effective as of June 30, 2011, as follows:

 

1. Paragraph 1 of the Plan is hereby amended by adding a new paragraph between
the existing third and fourth paragraphs, to read as follows:

“Effective as of July 1, 2011, in connection with that certain Stock Purchase
Agreement, dated as of January 23, 2011, by and among the Company,
Arizona-American Water Company, New Mexico-American Water Company, Inc. and
EPCOR Water (USA), Inc., pursuant to which the Company agreed to sell all of the
issued and outstanding stock of Arizona-American Water Company and New
Mexico-American Water Company, Inc. to EPCOR Water (USA), Inc., (the “Sale”) the
Company is transferring the assets and liabilities attributable to those
Participants who are, or were previously, employed by Arizona-American Water
Company and New Mexico-American Water Company, Inc. to the Pension Plan for
Employees of Arizona-American Water Company and New Mexico-American Water
Company, Inc. (the “Arizona-New Mexico Pension Plan”), a new pension plan
established for such Participants. Such assets and liabilities include those
attributable to active Participants as of June 30, 2011, terminated vested
Participants, and retired Participants (or their Beneficiaries) who are
receiving benefit payments from the Plan, all of whom are, or were previously,
employed by Arizona-American Water Company or New Mexico-American Water Company,
Inc. (collectively, the “Arizona-New Mexico Employees”). Any benefit to which an
Arizona-New Mexico Employee may have been entitled under the Plan immediately
prior to July 1, 2011 shall not be provided under the Plan, but instead shall be
provided under the Arizona-New Mexico Pension Plan. In addition, with respect to
any Participant who is transferred to the employment of Arizona-American Water
Company and New Mexico-American Water Company, Inc. from the Employer on or
after July 1, 2011 and prior to the consummation date of the Sale, assets and
liabilities with respect to such Participant’s Accrued Benefit under the Plan,
if any, shall be transferred to the Arizona-New Mexico Pension Plan.
Furthermore, with respect to any participant under the Arizona-New Mexico
Pension Plan who transfers employment from Arizona-American Water Company and
New Mexico-American Water Company, Inc. to the Employer prior to the
consummation date of the Sale, assets and liabilities with respect to such
participant’s Accrued Benefit under the Arizona-New Mexico Pension Plan shall be
transferred back to this Plan and be payable from this Plan to such transferred
participant.

The Arizona-New Mexico Employees described in this paragraph are identified in
Appendix 6 attached hereto.”



--------------------------------------------------------------------------------

2. Exhibit A-1 (List of Designated Subsidiaries) of the Plan is hereby amended
to delete the references to “Arizona-American Water Company” and “New
Mexico-American Water Company.”

“EXHIBIT A-1”

LIST OF DESIGNATED SUBSIDIARIES

 

  •  

American Water Works Company, Inc.

 

  •  

American Water Enterprises, Inc.

 

  •  

AAET, L.P.

 

  •  

EA2 Systems L.C.

 

  •  

American Water Operations and Maintenance, Inc.

 

  •  

American Water Services CDM, Inc.

 

  •  

Environmental Management Corporation (effective June 1, 2010)

 

  •  

American Water Resources, Inc.

 

  •  

American Water Works Service Company, Inc.

 

  •  

Applied Water Management, Inc.

 

  •  

California-American Water Company

 

  •  

Citizens Utilities Company

 

  •  

Hawaii American Water Company

 

  •  

Illinois-American Water Company

 

  •  

Indiana-American Water Company, Inc.

 

  •  

Iowa-American Water Company

 

  •  

Kentucky-American Water Company

 

  •  

Long Island Water Corporation

 

  •  

Maryland-American Water Company

 

  •  

Michigan American Water Company

 

  •  

Missouri-American Water Company

 

  •  

New Jersey-American Water Company, Inc.

 

  •  

Ohio-American Water Company

 

  •  

Pennsylvania-American Water Company

 

  •  

Tennessee-American Water Company

 

  •  

Texas American Water Company

 

  •  

Virginia-American Water Company

 

  •  

United Water Virginia, Inc.

 

  •  

West Virginia-American Water Company

 

  •  

Bluefield Valley Water Works Company

 

2



--------------------------------------------------------------------------------

3. A new Appendix 6 is hereby added to the Plan:

“APPENDIX 6”

Arizona-New Mexico Employees

Effective July 1, 2011, the following Participants shall not be eligible to
receive any benefit or future benefit under the Plan –

AWW PARTICIPANTS ON WHOSE BEHALF BENEFITS WERE TRANSFERRED TO THIS PLAN

 

Employee No.

  

Participant

23000807    Akine, Blaine H. 23001408    Andre, Carole C. 50249000    Appelhans,
Courtney L. 50114003    Arnold, Cynthia D. 19000001    Autrey, Bill R. 23000709
   Avery, Brian K. 50185566    Barnard, Dale H. 23001238    Baysinger, Terri E.
50139659    Bean, Kenneth S. 19000002    Bell, Shelley J. 23000711    Benedict
Jr., Thomas M. 23000712    Bermea, Robert G. 23000696    Berry, Larry A.
23000713    Biesemeyer, Brian K. 19000003    Bonner, James A. 19000005   
Brockmeier, L. Laquane 50166410    Broderick, Thomas M. 23000343    Bromley, J.
Colleen 23001240    Brouws, Antoinette 23000715    Bruno, Ray T. 50122459   
Burton, Garry T. 50048608    Butler, Michael R. 50140812    Cabrera, Nicholas A.
50248994    Camacho, Daniel 23001241    Camacho, Rigoberto 50176132   
Ceccarelli-Wolf, Sally L. 50098260    Chapman, Nancy L. 50122454    Chihanik,
John M. 23001200    Cho, Hyung-Yul 23000719    Clark, Jerry R. 23000720   
Clark, Mark R. 5000001    Cole, Bradley J. 50037496    Conner, Donald W.
19000007    Conover, Dale E. 23000010    Cooks, Torrey L. 23001501    Coppinger,
Eric L. 23000722    Cordova, Gilbert T-10/16/95    Cota, Karen M.

 

3



--------------------------------------------------------------------------------

23000723    Cron, Robert L. 24018916    Crooks, Ian 19000009    Daly, Brian A.
23001244    Day, Garry T. 23000780    Delgadillo, Hector F. 23001245    Delgado,
Christopher J. 23000725    Deyoung Sr., Thomas W. 23000727    Diego, Brian J.
23000728    DiFrancisco, Bruce E. 50180529    Dominguez, Johnnie D. 50229352   
Dotray, David J. 50147427    Duarte, Isaac J. 23001248    Duhamell Mark E.
19000010    Eagle, Glenn E. 19000011    Encinias, Leroy J. 23000730    Espinoza
Jr., Daniel B. 23000732    Evans, Charles D. 23001250    Faiello, Arthur W.
50164845    Farrell, Todd R. 50157397    Fernandez, Camila 50089220    Finke,
Brad W. 23000734    Fisher, Erman C. 23000735    Flanagan, Jon S. 50191151   
Flores, Jesus M. 23001251    Flores, John A. 23000738    Franz, Jeannie E.
23000739    Franz, Volker M. 23000740    Garcia, Robert 23000741    Giulioli,
Matthew R. 50049882    Gonzales Jr., Paul H. 23000742    Griffith, Douglas J.
50018773    Grooman Jr, James A. 50168957    Gross, Joseph E. 3000117   
Gutowski, Linda J. 50048605    Gwinn, Martina J. 19000012    Hadley, Shawn M.
23000802    Hairston, Anitria W. 23000744    Hampshire, B. Diane 23000008   
Hawking, Michael C. 19000013    Hawkins, Loretto M. 23000746    Hernandez,
Gustabo 23000021    Hernandez, Michael 19000015    Hopkins, Sondra A. 23000748
   Huckeby, Nancy J. 23000006    Huddleston, Lee F. 50098096    Huerta, Mark A.
23001254    Humble, James W. 23000749    Hunt, Sanford R. 50245515    Huntspon,
Melvin 19000016    Ingram, Mark O.

 

4



--------------------------------------------------------------------------------

19000538    Irwin, Janet N. 23000750    Ishmael, James D. 23000751    Jackson,
Ronald C. 50059917    James, Rebecca 23001255    Jones, Ray L. 23000753   
Kennow, Dale E. 50089211    Kennow, Dolores J. 50287994    Kolibas, Daniel
23001260    Kriess, Jason S. 50437986    Kunselman, Carol 23000756    Landoni,
Dean L. 23000757    Lands, James T. 19001479    Lee, Timothy W. 23000002   
Leyva, Saul H. 23000760    Lingenfelter, Bradley S. 50251281    Lovisetto,
Alessandro G. 23001419    Loyd, Neil G. 17000053    Lutringer, Steven J.
23000761    Mahoney, Raymond B. 50205777    Mares, William 50154897    Marez,
Josephine D. 23000762    Marlow, Jefferey A. 23000763    Martinez, Andrew
23001263    Masson, Michael G. 23000764    Mcdonald, Jeff 23000003    McKinney,
Floyd Keith 50196564    McQuay, Patrick M. 50049875    McReynolds, Mary C.
23001283    Mecham, Jeremiah 19001097    Meeks, Matthew L. 50241716    Mercado,
Miguel A. 50161249    Miller, Nina E. 23000766    Mincher, Bradley J. 23001285
   Monroe, Robert M. 23000007    Montgomery, Joyce A. 19000018    Montoya, M.
Lupe 50202890    Moore, Karan L. 23000768    Moore, Richard S. 23000769   
Nicolai, Deborah L. 19000019    Ortega, Yolanda J. 50193783    Oxx, Michael L.
23000743    Papini, Kathleen A. 23001286    Payan, John F. 23001287    Perez
Jr., Roy 23000004    Perreault, Linda Marie 17003606    Polt, Kenneth G.
50107231    Poston, Daniel H. 23000771    Qualls, Shawntel 3001284    Radwanski,
Edward J. 50049884    Ramirez, Pedro

 

5



--------------------------------------------------------------------------------

23001289    Reyes, Paul M. 50197699    Reyna Jr., Fernando 23000773    Reynolds,
Bert L. 17000095    Reynolds, Brian L. 23000774    Reynolds, Johnny L. 23000775
   Rios, Frank J. 50241693    Rivera, Steve M. 50147422    Romero, Rafael
50245493    Salazar, Joe L. 23000779    Samarripa Jr., Ygnasio 23000781   
Santillan, Joe J. 19000078    Schaeffer, Janet E. 23001290    Shore, Josephine
K. 50033559    Spartz, Adam P. 50220117    Stevens, Angel 50212416    Stevens,
Mark 19000022    Stewart, Kathy L. 50088030    Stillman, Linda C. 50213543   
Stuck, Jeffrey W. 19000023    Sutherland Jr., James C. 50073630    Sutton,
Richard B. 19000024    Swann, Norman C. 23000786    Tacho, Ernest 23000787   
Taylor James G. 50202861    Taylor, Paul D. 19000025    Tharp, Jeff E. 23000788
   Thomas, Kenneth R. 23000789    Thompson, Michael J. 19000026    Thornton,
Robert E. 23000790    Tober, Vivien 50048603    Torres, Thomas S. 5010145   
Townsley, Paul G. 23001003    Troub, Molly 23001294    Tucker, Thomas D.
19000027    Underwood, Tommy L. 23000794    Uraine, Steven S. 50255413    Vig,
Joshua A. 23000795    Wachter, John P. 23001295    Wahlers, Clifford D. 23001050
   Wallace, Robert A. 5006850    Wallstead, William L. 50090066    Ward, David
A. 23000009    West, John M. 50114842    White, William 23000798    Wilkins,
Charles D. 23000800    Wilkins, Karl B. 50332044    Windham, Todd 50141141   
Winter, Thomas G. 50191189    Wood, Alexandra L. 19000029    Wright, Kathy A.

 

6



--------------------------------------------------------------------------------

23001296    Yates, Amy K. 23000805    Zamora, Daniel V.

IN WITNESS WHEREOF, and as evidence of the adoption of this Amendment 2011-1 to
the Plan set forth herein, the Board has caused this instrument to be executed
this 17th day of June, 2011.

 

/S/   Sean Burke          By:  

Sean Burke

Vice President, Human Resources

 

7